DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the non-provisional application filed on 06/17/2020.  Claims 1-15 are pending.  Claim 1 is independent.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al.’630 (US Pub. No.: 2017/0128630) which incorporates by reference Green et al.’665 (US Pub. No.: 2011/0046665).
Regarding claims 1-11, 14, and 15, Green’630 which incorporates by reference Green’665 discloses a tissue puncture closure assembly, comprising: a closure device (100, Fig. 2; alternatively, the closure device shown in Fig. 1L of Green’665), comprising: a footplate (10, Fig. 2; alternatively, 910 shown in Fig. 1L of Green’665) composed of a biodegradable metal (Mg-Al alloy, Paras. [0029]-[0030]) with an opening (the small opening of 10, Fig. 2; alternatively, the central opening of 910 shown in Fig. 1L of Green’665) extending therethrough; a filament (20, Fig. 2; alternatively, the filament 120 shown in Fig. 1L of Green’665) passing through the opening, the filament having a first end (proximal end of the filament 20; alternatively, the proximal end of the filament 120 of Green’665) and a second end (distal end with ball 22, Fig. 2; alternatively, distal end of the filament 120  with ball 936 shown in Fig. 1L of Green’665); and wherein the second end of the filament has a diameter that is larger than a diameter of the opening (Fig. 2, the diameter of the ball at the distal end of the filament is greater than the small opening of 10); wherein the biodegradable metal is magnesium alloy (Paras. [0029]-[0030]); a surface modification layer on the footplate which affects the rate of dissolution of the footplate (Paras. [0054]-[0059]); wherein the surface modification layer is composed of an acid and an accelerant (Para. [0055]); wherein the acid is an inorganic acid selected from a group consisting of sulfuric acid, nitric acid, hydrochloric acid, phosphoric acid, and phosphonic acid (Para. [0056]); wherein the acid is an organic acid selected from a group consisting of citric acid, tartaric acid, acetic acid, and oxalic acid  (Para. [0056]); wherein the accelerant is a soluble transition metal salt  (Para. [0056]); wherein the filament is composed of a bioabsorbable material selected from a group consisting of Polyglycolic acid polymer (Green’665, Paras. [0030] and [0029]) wherein the filament is composed of stainless steel (Green’665, Para. [0247]); wherein the filament is either a braided construction or a monofilament construction (Green’665, Paras.[0034] and [0035]); a delivery device (Green’665, 200, Figs. 2a-35) comprising a cannulated delivery shaft (Green’665, 201, Figs. 2a-35; or 201’, Fig. 478) and a cannulated pusher tube (Green’665, 202, Figs. 8-9c, 22e, 23e, 34, and 35), the cannulated pusher tube concentrically positioned within the cannulated delivery shaft (Green’665, Fig. 9c and 34); wherein the footplate is within a distal end of the delivery shaft (Green’665, Figs. 22e, 23e, 34, and 35); wherein the filament extends proximally through the pusher tube (Green’665 Figs. 8-9c); wherein distal force on the cannulated pusher tube relative to the cannulated delivery shaft moves the footplate distally through the delivery shaft (Green’665, Figs. 22e, 23e, 34, and 35); and one or more axial slits (Green’665, 406, Fig. 32 or the slits on 201’ shown in Fig. 47 and described in Para. [0246]) extending at least partially through the cannulated delivery shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al.’630 (US Pub. No.: 2017/0128630) which incorporates by reference Green et al.’665 (US Pub. No.: 2011/0046665) as applied to claim 11 above, and further in view of Leopold et al. (US Pub. No.: 2014/0142618).
Regarding claim 13, Green’630 which incorporates by reference Green’665 discloses substantially all the limitations of the claim as taught above but fails to disclose that at least one of the cannulated delivery shaft and the cannulated pusher tube is composed of a polymer selected from a group consisting of Pebax, Silicone, Nylon (polyamide), Polyurethane, PTFE, FEP, ETFE, and HDPE.
Leopold teaches, in the same field of endeavor (tissue puncture closure assembly), comprising a cannulated deliver shaft (10, Figs 1A and 1B) is composed of silicone (Para. [0123]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each components of the delivery device or the cannulated delivery shaft of Green’630 which incorporates by reference Green’665 to include silicone as a coating as taught by Leopold in order to obtain the advantage of increasing biocompatibility (Leopold, Para. [0123]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7931670 B2	Fiehler; William et al. discloses a tissue puncture closure system comprising an anchor, a filament, and a plug.
US 8337522 B2	Ditter; Theresa discloses a tissue puncture closure system comprising an anchor, a filament, and a plug.
US 8348971 B2	Khanna; Puneet et al. discloses a tissue puncture closure system for facilitating hemostasis with a vascular puncture comprising an anchor, a filament, and sealing material.
US 8802124 B2	Tenerz; Lars et al. discloses a tissue puncture closure system comprising a sealing device with distal and proximal anchors and a filament.
US 4744364 A	Kensey; Kenneth discloses a tissue puncture closure system comprising an anchor and a filament.
US 5021059 A	Kensey; Kenneth et al. discloses a tissue puncture closure system comprising an anchor, a filament, and a plug.
US 5531759 A	Kensey; Kenneth et al. discloses a tissue puncture closure system comprising an anchor, a filament, and a plug.
US 5593422 A	Muijs Van de Moer; Wouter M. et al. discloses a tissue puncture closure system comprising an anchor and a retaining element.
US 6508828 B1	Akerfeldt; Dan et al. a tissue puncture closure system comprising a sealing device with distal and proximal anchors and a filament.
US 8398675 B2	Egnelov; Per discloses a tissue puncture closure system comprising an anchor and a filament.
US 6596012 B2	Akerfeldt; Dan et al. discloses an intra-arterial occlude comprising an anchor and a filament
US 20020095179 A1	Tenerz, Lars et al. discloses a tissue puncture closure system comprising an anchor and a filament.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771